UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4093



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEONARD ANDREW SAYLES, JR., a/k/a Leno,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-99-198)


Submitted:   September 30, 2003        Decided:     February 17, 2004


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John G. Hackney, Jr., Charleston, West Virginia, for Appellant.
Kasey Warner, United States Attorney, John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Leonard Andrew Sayles, Jr., appeals his resentencing

following remand and the district court’s order denying his motion

for a new trial.          As to the motion for a new trial, we have

reviewed the briefs, the joint appendix, and the district court’s

order denying the motion for a new trial and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court. See United States v. Sayles, No. CR-99-198 (S.D.W.

Va. Jan. 7, 2003).        Sayles also filed motions seeking to submit a

pro   se   supplemental        brief    challenging    the     quantity     of    drugs

attributed to him as relevant conduct.                Although we grant Sayles’

motions,* we decline to address this issue because it is beyond the

scope of our remand.           United States v. Bell, 5 F.3d 64, 66 (4th

Cir. 1993).       We deny Sayles’ request for oral argument because the

facts     and    legal   contentions      are    adequately     presented        in   the

materials       before   the    court    and     argument    would    not   aid       the

decisional process.



                                                                            AFFIRMED




      *
      We also grant Sayles’               pro    se   motion    for   citation         of
supplemental authorities.

                                         - 2 -